

116 HR 3713 IH: To amend title 28, United States Code, provide an additional place for holding court for the Western District of Washington, and for other purposes.
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3713IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Ms. DelBene (for herself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, provide an additional place for holding court for the
			 Western District of Washington, and for other purposes.
	
 1.Additional place for holding court for the Western District of WashingtonSection 128(b) of title 28, United States Code, is amended by inserting Mount Vernon, after Tacoma,. 